          Case 1:18-cr-00048-LAK Document 57 Filed 06/11/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
UNITED STATES OF AMERICA,


               -against-                                                          18-cr-048 (LAK)


MICHAEL LUCIANO,

                     Defendant.
------------------------------------------x


                                 MEMORANDUM OPINION

                       Appearances:

                                              Michael D. Neff
                                              Assistant United States Attorney
                                              GEOFFREY BERMAN
                                              UNITED STATES ATTORNEY

                                              James R. Froccaro, Jr.
                                              JAMES R. FROCCARO ATTORNEY AT LAW
                                              Attorney for Defendant


LEWIS A. KAPLAN, District Judge.

               From at least January 2015 through July 2017, defendant and his son, a co-defendant,

sold dangerous and addictive narcotics in person and over the internet. This included approximately

seventy sales of fentanyl and approximately fifty sales of oxycodone.          One of these sales

significantly contributed to a customer’s non-fatal overdose.

               On August 8, 2018, both defendants pled guilty to conspiring to distribute (1) 10

grams and more of butyryl fentanyl, an analogue of fentanyl, in violation of 21 U.S.C. §§

841(b)(1)(B) and 846, (2) a quantity of mixtures and substances containing fentanyl, in violation of

21 U.S.C. §§ 841(b)(1)(C) and 846, and (3) a quantity of mixtures and substances containing
            Case 1:18-cr-00048-LAK Document 57 Filed 06/11/20 Page 2 of 5



                                                                                                    2

oxycodone, in violation of 21 U.S.C. §§ 841(b)(1)(C) and 846. They were remanded immediately

following their plea. On November 27, 2018, this Court sentenced both defendants principally to

sixty months’ imprisonment, the mandatory minium. Defendant has served approximately twenty-

two months of his sentence.

               Defendant is a 60 year old man with documented chronic heart failure. In light of

the COVID-19 pandemic, he argues that his age and medical condition warrant a compassionate

release.

               Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court may

modify a term of imprisonment upon a defendant’s motion only “after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.”1

               A court may grant compassionate release, assuming administrative remedies have

been pursued as required, where (1) there are “extraordinary and compelling reasons” warranting

a sentence reduction, (2) the reduction is “consistent with applicable policy statements issued by the

Sentencing Commission,” and (3) the reduction is supported by the factors set forth in 18 U.S.C. §

3553(a).2

               The government concedes that defendant has exhausted his administrative remedies

and has demonstrated extraordinary and compelling circumstances in light of the risks the COVID-

19 presents given his heart condition. It nevertheless opposes defendant’s motion for compassionate

       1

               18 U.S.C. § 3582(c)(1)(A).
       2

               Id. § 3582(c)(1)(A)(I).
            Case 1:18-cr-00048-LAK Document 57 Filed 06/11/20 Page 3 of 5



                                                                                                            3

release on the grounds that Section 3553(a) factors weigh against any reduction in sentence.

               The Court agrees. Factors such as (1) “the nature and circumstances of the offense,”

(2) “the need for the sentence imposed” to, among other objectives, “reflect the seriousness of the

offense” and “provide just punishment for the offense,” and, (3) “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of similar

conduct”3 do not “outweigh the ‘extraordinary and compelling reasons’ warranting compassionate

release[.]”4

               Defendant was convicted of a serious crimes, for which there is a sixty month

mandatory minimum. Reducing his sentence to twenty-two months would not adequately reflect

the seriousness of his offenses nor provide just punishment. Granting compassionate release where

defendant has served only a small portion of his sentence also would disserve the Section 3553(a)

factors.5 Further, defendant and his co-defendant received identical sentences.                  To reduce

        3


               18 U.S.C § 3553(a).
        4

               United States v. Ebbers, No. 02-cr-1144 (VEC), 2020 WL 91399, at *7 (S.D.N.Y. Jan 8,
               2020).
        5

               See, e.g., United States v. Brady, No. 18-cr-316 (PAC), 2020 WL 2512100, at *4 (S.D.N.Y.
               May 15, 2020) (“The deterrence objectives of 18 U.S.C. § 3553(a) would be undercut by a
               reduction here, where [defendant] has served only eight months of a 36-month
               sentence”); United States v. Farchione, No. 17-cr-628 (JPO), 2020 WL 2319291, at *2
               (S.D.N.Y. May 11, 2020) (explaining that, although “there is little doubt that [defendant's]
               age and medical conditions [including heart disease] place him at heightened risk of serious
               complications if he is infected with COVID-19,” Section 3553(a) factors weigh against
               granting his motion for compassionate release, including that he committed a serious crime
               and had served only year of his seven year sentence); United States v. Butler, No. 19-cr-834
               (PAE), 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020) (denying defendant's motion for
               compassionate release where defendant served fifteen of his sixty months sentencing,
               explaining that “[Defendant's] case is far cry from those in which this Court in the past week,
               given the changed circumstances presented by COVID-19, has ordered or urged the BOP to
               approve compassionate release for defendants who had served a substantial majority of their
           Case 1:18-cr-00048-LAK Document 57 Filed 06/11/20 Page 4 of 5



                                                                                                  4

significantly only defendant’s sentence would be inconsistent with Section 3553(a).          Even

considering the extraordinary and compelling circumstances unequivocally present here, the Section

3553(a) factors tip the scale against release.

               The Court recognizes the gravity of the circumstances and does not minimize the risk

to defendant if he were to contract COVID-19. However, at least for now, the likelihood of

infection appears greater if he were to be released to his home in New York City, which until

recently was the epicenter of the pandemic. As of the government’s June 4, 2020 letter, Lewisburg-

USP, where defendant is incarcerated, had no known cases of COVID-19 among its inmates or staff.

               Finally, the Court notes that although the present circumstances do not justify

granting defendant’s motion for compassionate release, he still may pursue a furlough for the

duration of the pandemic from the Bureau of Prisons for furlough under 18 U.S.C. § 3622.6 Unlike

a sentence reduction, a furlough is only a temporary release from prison until the circumstances

warranting it subside.



                                [balance of page deliberately blank]




               sentences.”).
       6

               Only the Bureau of Prisons may grant such relief. Farchione, 2020 WL 2319291, at
               *2 (citations omitted).
          Case 1:18-cr-00048-LAK Document 57 Filed 06/11/20 Page 5 of 5



                                                                                                5

               For the foregoing reasons, defendant’s motion for compassionate release (DI 54) is

denied without prejudice to renewal in the event there are material adverse changes to defendant’s

health or to the circumstances at Lewisburg-USP.

               SO ORDERED.

Dated:         June 11, 2020

                                                          /s/ Lewis A. Kaplan
                                          ____________________________________________
                                                         Lewis A. Kaplan
                                                     United States District Judge
